                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


GREGORY KARAS, and
ANDREA THUNHORST,
individually and on behalf of                       CASE NO. 19-CV-1291-JPS
all others similarly situated,
               Plaintiffs,

       v.

GENDLIN, LIVERMAN & RYMER, S.C.,
and ANDREW R. LIVERMAN,
and TIMOTHY J. RYMER,
          Defendants.


              JOINT MOTION FOR COURT APPROVAL OF SETTLEMENT
                       AND DISMISSAL WITH PREJUDICE



       Pursuant to FED. R. CIV. P. 7(b) and Civ. L. R. 7, the Parties, by their undersigned

counsel, hereby move the Court for: (a) approval of their Settlement Agreement; and (b)

dismissal of this action with prejudice and without costs pursuant to Fed. R. Civ. P. 41. The

grounds for the motion are as follows:

       1.      This is an action brought, in part, under the Fair Labor Standards Act (“FLSA”).

The Parties have reached a settlement. Pursuant to that settlement, in exchange for a monetary

payment, Gregory Karas, Andrea Thunhorst, and Veronica Delgado (“Plaintiffs”) are required to

dismiss their FLSA and Wisconsin wage and hour law claims with prejudice and release the

Defendants from any further liability under the FLSA and Wisconsin wage and hour laws for the

time period in question. A copy of the Parties’ Settlement and Release Agreement is being filed

as Exhibit A to this motion. However, in order for a private settlement of FLSA claims to be

enforceable, the settlement must be approved by the Department of Labor (“DOL”) or a district



            Case 2:19-cv-01291-JPS Filed 01/31/20 Page 1 of 6 Document 23
court. See Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986). Because the

Parties believe they have reached a fair resolution of disputed issues, they are seeking this

Court’s approval of their Settlement Agreement along with dismissal of the action with prejudice.

       2.      When reviewing the fairness of a settlement under the FLSA, a court “must

consider whether the agreement reflects a reasonable compromise of disputed issues rather than a

mere waiver of statutory rights brought about by an employer’s overreaching.” Burkholder, 750

F. Supp. 2d at 995. An agreement that “is the result of contentious arm’s-length negotiations,

which were undertaken in good faith by counsel ... and serious questions of law and fact exist

such that the value of an immediate recovery outweighs the mere possibility of further relief after

protracted and expensive litigation” is normally approved. Id. (internal quotation and citation

omitted). A court reviewing a FLSA settlement “may enter judgments on a basis that does not

require full payment of liquidated damages after scrutinizing the proposed settlements for

fairness.” Id. (internal quotation and citation omitted). Courts look to the following factors:

               (1) the complexity, expense, and likely duration of the litigation; (2)
               the reaction of the class to the settlement; (3) the stage of the
               proceeding and the amount of discovery completed; (4) the risks of
               establishing liability; (5) the risks of establishing damages; (6) the
               risks of maintaining the class action through the trial; (7) the ability
               of the defendants to withstand a larger judgment; (8) the range of
               reasonableness of the settlement fund in light of the best possible
               recovery; and (9) the range of reasonableness of the settlement fund
               in light of all the risks of litigation. Smoot v. Wieser Bros. Gen.
               Contractors, Inc., No. 15-CV-424-JDP, 2016 U.S. Dist. LEXIS
               57148, at *6 (W.D. Wis. Apr. 29, 2016)(citing Burkholder, 750 F.
               Supp. 2d at 995).

       3.      Because the Parties believe they have reached a fair resolution of disputed issues,

they are seeking this Court’s approval of their Settlement Agreement along with dismissal of the

action with prejudice and without further costs to either party.




            Case 2:19-cv-01291-JPS Filed 01/31/20 Page 2 of 6 Document 23
       4.      After pre-litigation settlement efforts were unsuccessful, Plaintiffs Karas and

Thunhorst filed their complaint on September 6, 2019 alleging that they and other similarly-

situated individuals working as investigators and paralegals for Defendants were not paid

overtime compensation for hours worked in excess of forty in a workweek in violation of the

FLSA and Wisconsin wage and hour laws (ECF No. 1).

       5.      Defendants answered the Complaint on October 1, 2016 and denied the

allegations of the Complaint that would subject Defendants to liability for unpaid overtime

wages. (ECF No. 6.)

       6.      Counsel for the Parties negotiated the terms of a protective order and Fed. R. Civ.

P. 26(f) report before ultimately stipulating to conditionally certify two classes of potential 29

U.S.C. § 216(b) collective actions for paralegals and investigators working for Defendants on

November 5, 2019 with the intent to mediate the claims of all opt-ins after the close of the notice

period. (ECF Nos. 13—14, 18.)

       7.      During the course of the notice period, only one additional individual – Veronica

Delgado – asserted her claims in this matter. A prior opt-in, Jeffrey Smith, further withdrew his

claims on January 13, 2020. (ECF Nos. 20—21.)

       8.      Plaintiffs’ Counsel reviewed and analyzed records provided by Defendants in

order to evaluate Plaintiffs’ Claims in advance of the Parties’ mediation on January 15, 2020

before a neutral third party. In addition, Plaintiffs’ Counsel drafted mediation statements in

advance of the mediation and performed legal research into Defendants’ alleged affirmative

defenses in this matter – including that Plaintiffs were exempt from the overtime provisions of

the FLSA and Wisconsin law.




            Case 2:19-cv-01291-JPS Filed 01/31/20 Page 3 of 6 Document 23
       9.       On January 15, 2020, the Parties engaged in good-faith, arms’ length settlement

negotiations in mediation and were able to reach a settlement for the Plaintiffs’ claims for a total

of $45,000.00. The Parties’ settlement was reached in light of bona fide disputes related to

Plaintiffs’ claims, including:

               a. Whether Plaintiffs were exempt from payment of overtime wages under the

                   FLSA and Wisconsin law;

               b. The amount and extent of Plaintiffs’ damages in the event that Plaintiffs’

                   allegations were proven;

               c. Whether, if not exempt, Plaintiffs would be entitled to a third year of recovery

                   for a willful violation under the FLSA; and

               d. Whether, if Plaintiffs were not exempt and their allegations were proven,

                   Plaintiffs would be entitled to recover liquidated damages and/or civil

                   penalties under the FLSA and Wisconsin law respectively.

       10.     The Parties believe their settlement is a fair and reasonable resolution of

Plaintiffs’ claims in light of the expense and risks of continued litigation necessary to resolve

their disputes as set forth above.

       11.     Attorneys’ fees and costs are recoverable under the FLSA and Wisconsin wage

and hour laws. See 29 U.S.C. § 216(b) and Wis. Stat. § 109.03(6). The determination of a

“reasonable attorney’s fee” under 29 U.S.C. §216(b) is based “on a calculation of the ‘lodestar’ –

the hours reasonably expended by the reasonable hourly rate…” Johnson v. GDF, Inc., 668 F.3d

927, 933 (7th Cir. 2012). “There is a strong presumption that the lodestar calculation yields a

reasonable attorneys’ fee award.” Pickett v. Sheridan Health Care Center, 664 F.3d 632, 639 (7th

Cir. 2011). The lodestar “produces an award that roughly approximates the fee that the




            Case 2:19-cv-01291-JPS Filed 01/31/20 Page 4 of 6 Document 23
prevailing attorney would have received if he or she had been representing a paying client who

was billed by the hour in a comparable case.” Perdue v. Kenny A., 130 S.Ct. 1662, 1672 (2010).

Courts presume that “an attorney’s actual billing rate for similar litigation is appropriate to use as

the market rate.” Pickett at 640. However, courts have also recognized the difficulty of

determining the hourly rate of attorneys who use contingent fee agreements, and found the “’next

best evidence” of such an attorney’s market rate is “’evidence of rates similarly experienced

attorneys in the community charge paying clients for similar work and evidence of fee awards

the attorney has received in similar cases.” Pickett at 640, citing Spegon v. Catholic Bishop of

Chi., 175 F.3d 544, 555 (7th Cir. 1999).

       12.     Over the course of this matter pending before the Court, Plaintiff’s Counsel has

spent over 100 hours litigating this matter and incurred $445.50 in costs. Specifically, Attorney

Larry A. Johnson has spent 67.7 hours on this matter and his hourly rate is $400 per hour.

Attorney Summer H. Murshid has spent 0.1 hours on this matter and her hourly rate is $400 per

hour. Attorney Timothy P. Maynard has spent 3.1 hours on this matter and his hourly rate is $300

per hour. Finally, various law clerks worked on this matter for 36.6 hours at an hourly rate of

$75.00 per hour. In total, $30,795.00 in attorney and law clerk time was expended in litigating

this matter. The Settlement Agreement provides for a slightly reduced attorneys’ fee and cost

payment of $26,767.00

       13.     The hourly rates requested by Plaintiffs’ Counsel are reasonable and within the

market rates. Further, the hourly rates requested for Attorneys Johnson, Maynard, and Murshid

were recently approved. See Esteves et al. v. El Beso Mexican Restaurante et al., E.D. Wis. 15-

cv-00484-LA, ECF No. 77 (E.D. Wis. May 23, 2019); Thompson v. KHRG Employer, LLC,

2018CV004663, Doc. 44 (Milwaukee County Circuit Court March 22, 2019); Thompson v.




          Case 2:19-cv-01291-JPS Filed 01/31/20 Page 5 of 6 Document 23
KHRG Employer, LLC, 2018CV004663, Doc. 38 (Milwaukee County Circuit Court March 22,

2019). The rates requested by Plaintiff’s Counsel are the same rates that Plaintiff’s Counsel

charges hourly paying clients for representation in other employment related matters.

Additionally, Plaintiff’s Counsel has not requested any adjustment to the lodestar.

       14.     Pursuant to Civ. L. R. 7, the Parties hereby certify that this Motion is submitted

without a supporting memorandum of law in order to avoid further incurring attorneys’ fees and

costs which, if incurred, may otherwise be a barrier to the Parties’ ability to resolve this matter.

       WHEREFORE, for all the foregoing reasons, Plaintiffs and Defendants request that the

Court approve the Settlement Agreement and dismiss the case with prejudice pursuant to Fed. R.

Civ. P. 41.

       Dated this 31st day of January, 2020.

   Respectfully submitted,                            Respectfully Submitted,

    s / Erica N. Reib                                   s/ Larry A. Johnson
   Joseph E. Gumina, SBN 1001645                      Larry A. Johnson, SBN 1056619
   Joseph.gumina@wilaw.com                            ljohnson@hq-law.com
   Erica N. Reib, SBN 1084760                         Summer H. Murshid, SBN 1075404
   Erica.reib@wilaw.com                               smurshid@hq-law.com
   Christa Wittenberg SBN 1096703                     Timothy P. Maynard, SBN 1080953
   Christa.wittenberg@wilaw.com                       tmaynard@hq-law.com

   O'Neil, Cannon, Hollman, DeJong & Laing            Hawks Quindel, S.C.
   S.C.                                               222 E. Erie Street, Suite 210
   111 E. Wisconsin Avenue, Suite 1400                Milwaukee, WI 53202
   Milwaukee, WI 53202                                (414) 271-8650 (office)
   (414) 276-5000 (office)                            (414) 271-8442 (facsimile)
   (414) 276-6581 (facsimile)

   Attorneys for Defendants                           Attorneys for Plaintiffs




          Case 2:19-cv-01291-JPS Filed 01/31/20 Page 6 of 6 Document 23
